Citation Nr: 0602878	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE

Entitlement to service connection for claimed chronic 
myelogenous leukemia (CML).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1968 to March 1970.  That duty 
included service in the Republic of Vietnam.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2005, at which time it was remanded 
for further development.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested CML in 
service or for many years thereafter.  

2.  The currently demonstrated CML is not shown to be due to 
any event or incident of the veteran's active service.  


CONCLUSIONS OF LAW

The veteran's disability manifested by CML is not due to 
disease or injury that as  incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107, 7104 (West 2002) ; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in July 2001 and July 2005, the RO notified 
the veteran of the information and evidence necessary to 
substantiate a claim for VA benefits.  

In particular, the RO informed the veteran that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The veteran and his representative were also notified of the 
evidence needed to establish the benefits sought in the 
Statement of the Case, issued in August 2003; the 
Supplemental Statement of the Case (SSOC), issued in October 
2005; and a copy of the Board's June 2005 remand.  Indeed, 
the SSOC set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and the SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  As such, there is no prejudice to the veteran due 
to a failure to assist him with his claim of entitlement to 
service connection for CML.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as leukemia, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Certain presumptions also apply to veterans who served in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  For example, if certain disorders are manifested 
within a particular time frame following the last exposure, 
service connection is presumed to be the result of that 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

However, a presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of the VA.  
See 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 
64 Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 
(June 24, 2002).  

Nevertheless, that does not preclude the veteran from showing 
a direct link between the disability in question and service.  
38 C.F.R. § 3.303(d); see Combee v. Brown. 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

A review of the evidence discloses that CML was first 
manifested in 1989, many years after the veteran's discharge 
from service.  

Although he had service in the Republic of Vietnam and is 
presumed to have been exposed to Agent Orange, CML is not a 
disease which is presumed to be the result of that exposure.  
38 C.F.R. § 3.309.  

Rather, chronic lymphocytic leukemia is the only type of 
leukemia which has been found to be a presumptive result of 
herbicide exposure under 3.309(e).  Other forms of leukemia, 
such as CML and acute lymphoblastic leukemia, have not yet 
been included on the list of diseases presumed to be the 
result of such exposure.  

Although the veteran's treating oncologist has stated that 
the role of herbicides should be considered with respect to 
the development of CML (March 2001 report from S. C. F., 
M.D.), there is no competent evidence on file of a cause and 
effect relationship between exposure to Agent Orange and the 
development of CML.  

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  Absent 
such evidence, service connection for CML is not warranted.  

In arriving at this decision, the Board notes that the file 
contains an undated letter showing that an unspecified 
applicant is entitled to receive disability payment under the 
Agent Orange Veteran Payment Program.  

Although enrollment in that program might seem to be 
probative of the veteran's possession of an Agent-Orange-
related disability, there is no information suggesting that 
receipt of payments under that program turns on any finding 
that a veteran has an Agent-Orange-related ailment.  See In 
re "Agent Orange" Product Liability Litigation, 689 F. Supp. 
1250, 1257-58 (E.D.N.Y. 1988).  

In fact, the standards required for receipt of compensation 
under the Agent Orange Veteran Payment Program appear very 
different from those required to establish a service-
connected disability under chapter 11 of title 38, U.S. Code.  
Brock v. Brown, 10 Vet. App. 155 (1997).  

As such, the non-specific evidence of enrollment in the Agent 
Orange Veteran Payment Program is of no force or effect with 
respect to the claim of entitlement to service connection for 
CML.  



ORDER

Service connection for CML is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


